Citation Nr: 1111128	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-48 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Sarcoidosis; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disorder, to include asthma; and if so, whether service connection is warranted.

3.  Entitlement to service connection for hypertension (HTN).

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	John Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from November 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The appellant submitted a Notice of Disagreement with this determination in February 2009, and timely perfected his appeal in December 2009.

The Board notes that the Montgomery, Alabama, RO has jurisdiction of the appellant's claims.

With regard to the appellant's petition to reopen his claims for Sarcoidosis and a respiratory disorder, to establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claims.
Initially, the Board notes that in January 2007, a rating action denied the appellant's claims of entitlement to service connection for Sarcoidosis and a respiratory disorder.  Thereafter, in June 2007, the appellant submitted a new claim of entitlement to service connection for these disabilities, including claims for HTN and a heart condition.  As the June 2007 correspondence did not indicate disagreement with the January 2007 rating action, the appellant's claims for Sarcoidosis and a respiratory disorder must be construed as petitions to reopen the previously denied claims.  See 38 C.F.R. § 20.201 (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Review of the record does not reveal that the appellant has been provided notice compliant with the holding in Kent.  Accordingly, the RO must provide the appellant with appropriate notice with respect to his claims of entitlement to service connection for Sarcoidosis and a respiratory disorder.

The appellant contends that he currently suffers from HTN, a heart condition, Sarcoidosis, and a respiratory condition as a result of his time in the Persian Gulf.  While review of the appellant's DD Form 214 reveals that he had two years of foreign service, there is no indication where this foreign service was performed.  The RO must obtain the appellant's Army personnel file (201 file) and associate it with his VA claims file.

It also appears that the last treatment records associated with the claims file are dated in August 2006.  The RO should obtain any outstanding VA treatment records dated from August 2006 to the present.  The RO should also contact the appellant to determine whether he has received any additional private medical treatment for his alleged medical conditions.  If so, the RO is instructed to obtain the appropriate releases and associate these records with the appellant's VA claims file.

Depending on the information obtained, and if determined to be appropriate by the RO, the appellant should then be scheduled for any appropriate VA medical examinations to determine the nature and etiology of his claimed disabilities.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 and Kent v. Nicholson, 20 Vet. App. 1 (2006) by issuing the appellant an additional notification letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  Specifically, the letter should address the new and material evidence claims of entitlement to service connection for Sarcoidosis and a respiratory disorder.  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  The RO should contact the appellant and inquire whether he has undergone any private treatment for his alleged conditions.  If the appellant indicates that he has received any treatment or evaluation, the RO should obtain and associate those records with the claims file.


3.  The RO should obtain any outstanding VA treatment records for the appellant dated from August 2006 to the present and associate them with the claims file.  If no additional treatment records are available, this should be memorialized in the claims file.

4.  The RO should obtain the appellant's 201 personnel file and associate it with the claims file.

5.  Thereafter, if the RO determines that VA examinations would be appropriate in determining the nature and etiology of the appellant's claims, appropriate examinations should be scheduled.

6.  Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  If not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

